
	

113 HRES 157 IH: Honoring the Sikh community’s celebration of Vaisakhi.
U.S. House of Representatives
2013-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 157
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2013
			Mr. Garamendi (for
			 himself, Mr. Grijalva,
			 Mr. Lewis,
			 Ms. Speier, and
			 Mr. Crowley) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring the Sikh community’s celebration
		  of Vaisakhi.
	
	
		Whereas Sikhism is a religion founded in the Punjab region
			 of South Asia over five centuries ago and introduced to the United States in
			 the 19th century;
		Whereas Sikhism is the fifth largest world religion with
			 approximately 25 million adherents from diverse backgrounds throughout the
			 world, including 500,000 adherents in the United States;
		Whereas Sikhs in the United States pursue diverse
			 professions and walks of life, making rich contributions to the social,
			 cultural, and economic vibrancy of the United States, including service as
			 members of the United States Armed Forces;
		Whereas Vaisakhi is one of the most religiously
			 significant days in Sikh history, commemorating the creation of the Khalsa, a
			 fellowship of devout Sikhs, by Guru Gobind Singh in 1699;
		Whereas the Sikh religion is based on a belief in one God
			 and the equality of all human beings; and
		Whereas the celebration of Vaisakhi includes performing
			 Seva (selfless service), such as providing free meals to all visitors to Sikh
			 Gurdwaras (Houses of Worship): Now, therefore, be it
		
	
		That the House of Representatives wishes
			 the Sikh American community a joyous Vaisakhi.
		
